Title: To James Madison from William Eaton, 5 September 1801
From: Eaton, William
To: Madison, James


					
						Sir,
						On Board the Grand Turk, Road of Tunis Sep. 5. 1801
					
					The inclosures which I have the honor herewith to 

forward will inform Government, as accurately as I have the 

means, of our actual position and future prospects in regard to 

Tripoli one circumstance only omitted, which is a project in 

concert between the rightful Bashaw of Tripoli, now in exile in 

Tunis, and myself to attack the usurper by land while our 

operations are going on by sea.  These two men are brothers; 

the younger is on the throne having expelled the elder about 

eight or nine years ago.  The subjects in general of the 

reigning bashaw are very discontented and ripe for revolt; 

they want nothing but confidence in the prospect of success: 

this confidence may be inspired by assurances of our 

determination to chastise this Bashaw for his outrage against 

the U.S.  The Bey of Tunis, though prudence will keep him 

behind the curtain, I have strong reasons to believe, will 

cheerfully prompt the scene: He is in favor of the elder 

brother.  The idea of dethroning our enemy and placing a 

rightful sovereign in his seat makes a deeper impression on 

account of the lasting peace it will produce with that regency, 

and the lesson of caution it will teach the other Barbary 

States.  There are objects which, to me, seem so clearly 

within our power that they ought to command exertions.  

Having begun to coerce Tripoli it would operate an injury of 

perpetual duration to relax in these measures.  It is a 

misfortune that we have not more small war craft here.  The 

document which must have already reached the department of 

State, together with this, will show how frequently we have 

occasion for dispatch vessels.  I dare not any longer confide in 

foreigners.  It is very dangerous employing my own vessels in 

this service without regular papers.  It is hoped these 

embarrassments will be removed.  If we do not succeed in 

arresting the English renegade, I apprehend two or three 

bomb ketches will be absolutely necessary before Tripoli.  This 

however is a little out of my sphere of action.  Full support to 

our Commodore and dispatch in furnishing that support are so 

obviously necessary that it seems superfluous to speak of it.
					I am destitute of funds.  In the actual situation of 

our affairs it is presumed this intimation is enough.  Happen 

what will I shall have no resort to Jews.  I have no credit in 

Europe.  I have the honor to remain Sir, with the most perfect 

respect your very Obed. Servt.
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
